EXHIBIT 10.5
 
EXCHANGE AGREEMENT


This EXCHANGE AGREEMENT (this "Agreement"), dated as of November 30, 2009, is
made by and among Charter Communications, Inc., a Delaware corporation (the
"Company"), Charter Investment, Inc., a Delaware corporation ("CII"), Paul G.
Allen ("Mr. Allen"), and Charter Communications Holding Company, LLC, a Delaware
limited liability company ("Holdco").
 
RECITALS
 
WHEREAS, on March 27, 2009, the Company, CII, Holdco and certain direct and
indirect subsidiaries of Holdco (collectively, the "Debtors") filed petitions
for relief under chapter 11 of title 11 of the United States Code (the
"Bankruptcy Code") in the United States Bankruptcy Court for the Southern
District of New York (the "Bankruptcy Court").
 
WHEREAS, the Debtors filed a joint plan of reorganization (the "Joint Plan")
which, pursuant to the Bankruptcy Code, was confirmed by an order, entered
November 17, 2009 (the "Confirmation Order"), of the Bankruptcy Court.
 
WHEREAS, pursuant to the Joint Plan, among other things, and on the effective
date thereof (the "Effective Date") (i) all of CII's membership interests in
Holdco are being cancelled, other than a 1% interest to be retained by CII (the
"Retained Interest"), (ii) the Company will hold all of the membership interests
in Holdco other than the Retained Interest, (iii) the Limited Liability Company
Agreement of Holdco is being amended and restated in a manner consistent with
the Joint Plan (as so amended and restated, the "Holdco LLC Agreement"), and
(iv) the Company is granting the Allen Entities (as defined below) the right and
option to exchange all or any portion of the Retained Interest for Class A
Common Stock, par value $.001 per share, of the Company (the "Class A Stock") in
accordance with the terms hereof.
 
WHEREAS, the Confirmation Order provides, among other things, that the Company,
CII, Mr. Allen, and Holdco enter into this Agreement to provide the Allen
Entities the rights provided for herein.
 
NOW, THEREFORE, in consideration of the respective covenants and agreements of
the parties and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged by each party), the parties hereby
agree as follows:
 
AGREEMENT


1. Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:


"Allen Entity" means from time to time any of (1) Mr. Allen, (2) any entity
controlled by Mr. Allen, (3) any trust in which Mr. Allen is the grantor, (4)
the estate, spouse, immediate family members and heirs of Mr. Allen, and (5) any
trust created as a result of the
 

--------------------------------------------------------------------------------


 
death of Mr. Allen.  For purposes of this definition, "controlled" means the
direct or indirect ownership of at least fifty percent (50%) of the voting power
and economic interest of such entity.


"Available Exchange Shares" means from time to time the Exchange Shares less any
portion thereof previously issued (or deemed issued pursuant to Section 3(c)) to
an Exchanging Holder in connection with exercise of a portion of its Exchange
Option hereunder, subject to adjustment as provided in Section 5(c).


"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banking institutions in New York, New York are required or authorized
by law or executive order to remain closed.


"Code" means the U.S. Internal Revenue Code of 1986, as amended.


"Current Market Price" means (x) in the case where the Class A Stock has been
publicly traded on an established securities market for a minimum of twenty (20)
Trading Days before an Allen Entity gives notice of the exercise of the Exchange
Option pursuant to Section 3(a), the volume-weighted average sale price per
share of the Class A Stock for the twenty (20) Trading Days immediately
preceding such exercise, and (y) in the case where the Class A Stock has not
been publicly traded on an established securities market for a minimum of twenty
(20) Trading Days before an Allen Entity gives notice of the exercise of the
Exchange Option pursuant to Section 3(a), the fair market value, as reasonably
determined by a special committee of the board of directors of the Company
consisting solely of directors that are not nominated, appointed or elected by
any Allen Entity after consultation with an investment banking firm of
nationally recognized standing.


"Exchange Expiration Date" means the date that is five (5) years after the date
hereof.


"Exchange Option" means the right and option of any Allen Entity to exchange
directly or indirectly such Person's Holdco Units for Class A Stock pursuant to
Section 2, including through a Taxable Exchange of Units, a Taxable
Stock-For-Stock Exchange, a Merger, a C/D Reorganization and/or a B
Reorganization (as such terms are defined in Section 2 hereof).


"Exchange Shares" means 1,120,649 shares of Class A Stock.


"Exchanging Holder" means any Allen Entity that is a direct or indirect holder
of any Holdco Units exercising its Exchange Option with respect to such Holdco
Units.


"Governmental Authority" means any federal, state or local governmental
authority, including any court or administrative or regulatory agency.


"Holdco Units" means units of membership interests issued by Holdco to its
members which entitle such members to the rights set forth in the Holdco LLC
Agreement.


2

--------------------------------------------------------------------------------


 
"Legal Requirements" means applicable common law and any applicable statute,
ordinance, code, or other law, rule, regulation, order, technical or other
standard, requirement, or procedure enacted, adopted, promulgated, or applied by
any Governmental Authority, including the terms of any license or permit and any
applicable order, decree, or judgment that may have been handed down, adopted,
or imposed by any Governmental Authority, in each case as in effect on the date
of this Agreement.


"Lock-Up Agreement" means the Lock-Up Agreement, dated as of November 30, 2009,
by and between Mr. Allen, Charter Investment, Inc. and the Company.


"Person" means any individual, corporation, partnership, limited partnership,
limited liability partnership, limited liability company, trust, association,
organization, or other entity.


"Securities Act" means the Securities Act of 1933, or any successor federal
statute, and the rules and regulations promulgated thereunder, in each case, as
amended from time to time.


"Trading Day" means with respect to the Class A Stock, a day on which the Class
A Stock is publicly listed or admitted to trading on an established securities
market.


2. Exchange Right.


(a) The Company hereby grants to each Allen Entity the right and option,
exercisable at any time and from time to time on or before the Exchange
Expiration Date, on one or more occasions, at the election of such Allen Entity,
to exchange all or any portion of the Holdco Units held by such Allen Entity in
a taxable transaction for (i) shares of Class A Stock and (ii) one thousand
dollars ($1,000) in cash (a "Taxable Exchange of Units").  In the event any
Allen Entity elects to exchange pursuant to this Section 2(a), the number of
shares of Class A Stock the Exchanging Holder shall be entitled to receive under
Section 2(d) shall be reduced by a number of shares of Class A Stock, rounded to
the nearest whole number, that is equal to (x) one thousand dollars ($1,000)
divided by (y) the Current Market Price. Any reduction pursuant to the preceding
sentence in the number of shares of Class A Stock the Exchanging Holder shall be
entitled to receive pursuant to Section 2(d)(i) shall result in a corresponding
reduction in the number of Available Exchange Shares (if any) remaining after
the exercise of the Exchange Option pursuant to this Section 2(a).


(b) Subject to Section 2(e), the Company hereby grants to each Allen Entity the
right and option, exercisable at any time and from time to time on or before the
Exchange Expiration Date, on one or more occasions, at the election of such
Allen Entity, to exchange all of the Holdco Units held by such Allen Entity by
permitting the equity holders of such Allen Entity to exchange one hundred
percent (100%) of the equity in such Allen Entity in a taxable transaction for
(i) shares of Class A Stock and (ii) one thousand dollars ($1,000) in cash (a
"Taxable Stock-For-Stock Exchange").  In the event any Allen Entity elects to
exchange pursuant to this Section 2(b), the number of shares of Class A Stock
the Exchanging Holder shall be entitled to receive under Section 2(d) shall be
reduced by a number of shares of Class A Stock, rounded to
 
3

--------------------------------------------------------------------------------


 
the nearest whole number, that is equal to (x) one thousand dollars ($1,000)
divided by (y) the Current Market Price. Any reduction pursuant to the preceding
sentence in the number of shares of Class A Stock the Exchanging Holder shall be
entitled to receive pursuant to Section 2(d)(i) shall result in a corresponding
reduction in the number of Available Exchange Shares (if any) remaining after
the exercise of the Exchange Option pursuant to this Section 2(b).


(c) Subject to Section 2(e), the Allen Entities shall have the right and option,
exercisable at any time and from time to time on or before the Exchange
Expiration Date, on one or more occasions, at the election of any Allen Entity,
to require the Company to and the Company shall effect any exchange of Holdco
Units held by such Allen Entity in a tax-free transaction by (at the election of
such Allen Entity):


(i) permitting such Allen Entity to merge with and into the Company (or, at the
election of such Allen Entity but subject to Section 3(d), causing such Allen
Entity to merge with and into a directly wholly-owned subsidiary of the Company
or causing a directly wholly-owned subsidiary of the Company to merge with and
into such Allen Entity) in a transaction that qualifies as a reorganization
under Section 368(a) of the Code (the "Merger");
 
(ii) permitting such Allen Entity to exchange all of the Holdco Units held by
such Allen Entity for shares of Class A Stock in a transaction that qualifies as
a reorganization under Section 368(a)(1)(C) or Section 368(a)(1)(D) of the Code
(the "C/D Reorganization"); or
 
(iii) permitting the equity holders of the Allen Entity to exchange equity in
such Allen Entity constituting "control," as defined in Section 368(c) of the
Code, of such Allen Entity solely for shares of Class A Stock in a transaction
that qualifies as a reorganization under Section 368(a)(l)(B) of the Code (the
"B Reorganization").
 
Each of a Merger, a C/D Reorganization and a B Reorganization is referred to
herein as a "Non-Recognition Transaction."  If an exchange is to be effected
through a Merger, the Company shall promptly take all action (and, if
applicable, cause its wholly-owned subsidiary to take all action) necessary to
effect the Merger, including without limitation, execution of reasonable and
customary agreements of merger, the voting of all shares in any subsidiary in
favor of the Merger and the filing of a Certificate of Merger with the Secretary
of State of the State of Delaware (or other applicable jurisdiction).  The
shareholders of the Allen Entity that is a party to a Taxable Stock-For-Stock
Exchange, Merger or B Reorganization shall be treated for purposes of this
Agreement as an Exchanging Holder.
 
(d) (i) Subject to Sections 2(a), 2(b) and 2(d)(ii), the consideration to be
received by an Exchanging Holder in connection with the exercise of its Exchange
Option hereunder shall be a number of shares of Class A Stock equal to:


(x) in the case of an exchange of all Holdco Units then held by the Allen
Entities, the Available Exchange Shares (which, in the case of a Taxable
Stock-For-Stock Exchange, Merger or B Reorganization, shall be allocated among
Exchanging Holders (if more than
 
4

--------------------------------------------------------------------------------


 
one) in proportion to their respective holdings of the equity securities of the
applicable Allen Entity), and


(y) in the case of an exchange of less than all Holdco Units then held by the
Allen Entities, a portion of the Available Exchange Shares equal to the product
of (a) the Available Exchange Shares multiplied by (b) a fraction, the numerator
of which is the number of Holdco Units sought to be exchanged by such Exchanging
Holder, and the denominator of which is the total number of Holdco Units then
held by all Allen Entities.


(ii) Notwithstanding anything to the contrary in Section 2(d)(i), if (x) the
Exchanging Holder and the Company have received distributions from Holdco in
respect of Holdco Units pursuant to and in accordance with Section 8 of the
Holdco LLC Agreement before the Exchanging Holder exercises its Exchange Option
and (y) as of the date an Exchanging Holder delivers its written notice of
exercise under Section 3(a) in respect of the exercise of such Exchange Option
(the "Applicable Exercise Date"), the Company has not paid dividends or made
other distributions to holders of Class A Stock attributable to the
distributions the Company received from Holdco as described in clause (x) of
this Section 2(d)(ii), the number of shares of Class A Stock the Exchanging
Holder shall be entitled to receive pursuant to Section 2(d)(i) shall be reduced
by a number of shares of Class A Stock, rounded to the nearest whole number,
that is equal to (A) the fair market value (if other than cash, as determined in
good faith by the board of directors of the Company after consultation with an
investment banking firm of nationally recognized standing) of the distribution
the Exchanging Holder received as described in clause (x) of this Section
2(d)(ii) divided by (B) the Current Market Price as of the Applicable Exercise
Date.


(iii)  Any reduction pursuant to Section 2(d)(ii) in the number of shares of
Class A Stock the Exchanging Holder shall be entitled to receive pursuant to
Section 2(d)(i) shall result in a corresponding reduction in the number of
Available Exchange Shares (if any) remaining after the exercise of the
applicable Exchange Option.


(e)           Notwithstanding anything in this Agreement to the contrary, the
exchange rights under Section 2(b) and Section 2(c) shall not be available to
any Allen Entity unless and until Allen Entities have utilized 90% of CII's
available ordinary suspended losses under Section 1366(d) of the Code against
ordinary income.  For purposes of this Section 2(e), the amount and character of
available suspended losses under Section 1366(d) of the Code shall be measured
as of the date any Allen Entity delivers written notice under Section 3(a) to
effect the first transaction undertaken under this Agreement pursuant to Section
2(a) and the amount of applicable ordinary income realized shall be measured as
of the date the applicable Allen Entity delivers written notice under Section
3(a), in each case determined in good faith by such Allen Entity in its sole
discretion, taking into account any facts and/or circumstances such Allen Entity
may deem appropriate, including, without limitation, any transactions, income or
income allocations to such Allen Entity with respect to Holdco or any direct or
indirect subsidiary of Holdco (the Company, Holdco and such direct or indirect
subsidiaries of Holdco, "Charter") or investment  in Charter equities or debt
securities in the applicable taxable year.  In no event shall the Allen Entities
in the aggregate be permitted to effect more than two exchanges pursuant to
Section 2(b) and Section 2(c), taken together, in any six-month period.  This
Section 2(e) shall
 
5

--------------------------------------------------------------------------------


 
not apply to any transaction in which the Allen Entities are required to
exchange pursuant to Section 5(g) hereof.


3. Consummation of Exchange.


(a) An Exchanging Holder shall exercise its Exchange Option by delivering
written notice of exercise to the Company, specifying the portion of such
holder's Holdco Units, directly or indirectly, to be exchanged, whether such
transaction is effected as a Taxable Exchange of Units, a Taxable
Stock-For-Stock Exchange or a Non-Recognition Transaction and, with respect to a
Non-Recognition Transaction, the nature of the Non-Recognition Transaction.


(b) Upon its receipt of notice pursuant to Section 3(a) or, in the case of a
Merger, upon filing of the Certificate of Merger with the Secretary of State of
the State of Delaware (or other applicable jurisdiction), and without any
further action on the part of any party hereto, the Company shall be deemed to
have acquired the Holdco Units and/or common stock of the applicable Allen
Entity being exchanged pursuant to Section 2(a), 2(b) or 2(c), as applicable,
and the Exchanging Holder shall be deemed to have acquired the shares of Class A
Stock specified in Section 2(d).


(c) An Exchanging Holder may, but shall not be required to, surrender the
certificate(s), if any, evidencing the Holdco Units and/or common stock of the
applicable Allen Entity being exchanged pursuant to Section 2(a), 2(b) or 2(c),
as applicable, to the Company for cancellation, and such Exchanging Holder shall
be entitled to receive certificate(s) representing the corresponding number of
Exchange Shares.  Until so surrendered or presented for cancellation, such
certificate(s), if any, held by the Exchanging Holders shall be deemed and
treated for all corporate purposes to represent the applicable number of shares
of Class A Stock specified in Section 2(d).


(d) To the extent not inconsistent with tax-free treatment, a Merger or C/D
Reorganization shall be effected by causing the Holdco Units to be acquired from
the applicable Allen Entity by a direct and wholly-owned subsidiary of the
Company.


4. Representations by the Allen Entities.  Each Exchanging Holder exercising its
Exchange Option hereunder represents and warrants to the Company, as of the date
of delivery of the notice provided in Section 3(a) and, in the case of a Merger,
as of the date of filing of the Certificate of Merger with the Secretary of
State of the State of Delaware (or other applicable jurisdiction), as follows:


(a) The Holdco Units subject to such Exchange Option and, in the case of a
Taxable Stock-For-Stock Exchange, Merger or B Reorganization, the common stock
of the applicable Allen Entity are owned, both of record and beneficially, by
such Exchanging Holder or Allen Entity, as applicable, free and clear of all
liens, encumbrances or adverse interests of any kind or nature whatsoever
(including any restriction on the right to vote, sell, or otherwise dispose of
the Holdco Units, and in the case of a Taxable Stock-For-Stock Exchange, Merger
or B Reorganization, the common stock of such applicable Allen Entity), other
than those arising under applicable law and those arising under the
organizational documents of Holdco or the
 
6

--------------------------------------------------------------------------------


 
Company, and, upon the transfer of such Holdco Units pursuant to this Agreement
(or, in the case of a Taxable Stock-For-Stock Exchange, Merger or B
Reorganization, the common stock of such applicable Allen Entity), the Company
will receive good title to the Holdco Units, or, in the case of a Taxable
Stock-For-Stock Exchange, Merger or B Reorganization, the common stock of such
applicable Allen Entity, free and clear of all liens, encumbrances, and adverse
interests created by the Exchanging Holder, other than those arising under
applicable law or those arising under the organizational documents of Holdco or
the Company.


(b) Such Exchanging Holder is acquiring such shares of Class A Stock with the
intent of holding such shares for investment for its own account and without the
intent or a view to participating directly or indirectly in, or for resale in
connection with, any distribution of such shares within the meaning of the
Securities Act of any applicable state securities laws.


(c) Such Exchanging Holder acknowledges and agrees that shares of Class A Stock
are being issued to it in reliance on the exemption from registration contained
in Section 4(2) of the Securities Act and exemptions contained in applicable
state securities laws, and that such shares cannot be sold or transferred except
in a transaction that is exempt under the Securities Act and those state acts or
pursuant to an effective registration statement under those acts or in a
transaction that is otherwise in compliance with the Securities Act and those
state acts.


(d) Such Exchanging Holder is an "accredited investor" within the meaning
assigned to such term under Regulation D promulgated pursuant to the Securities
Act.


(e) In the case of a Taxable Stock-For-Stock Exchange, Merger or B
Reorganization only, (i) the applicable Allen Entity does not own any material
assets other than the Holdco Units, common stock of the Company, goodwill and
deferred tax assets, and (ii) any material liabilities of such applicable Allen
Entity required by United States generally accepted accounting principles in
effect from time to time to be reflected on a consolidated balance sheet of such
Allen Entity as of the date of delivery of notice under Section 3(a) (other than
deferred taxes) have been defeased or the satisfaction of such liabilities has
been adequately provided for by another Allen Entity.


5. Other Covenants.


(a) Closing of the Books.  For any taxable year in which the Exchange Option is
exercised or the Allen Entities are required to effect an exchange pursuant to
Section 5(g) hereof, the Company agrees to utilize, and to cause Holdco to
utilize, at any Allen Entity's election, a "closing of the books" or "pro rata"
method with respect to Holdco's income allocations, and to the extent applicable
in connection with a Taxable Stock-For-Stock Exchange, Merger or B
Reorganization, income allocations for the applicable Allen Entity, in each
case, for the taxable year in which any exchange occurs under this
Agreement.  Notwithstanding the foregoing, all allocations of cancellation of
indebtedness income related to confirmation of the Joint Plan shall be made
utilizing the closing of the books method.


(b) Reporting.  The Company agrees to report, and to cause Holdco and, to the
extent applicable in connection with a Taxable Stock-For-Stock Exchange, Merger
or B
 
7

--------------------------------------------------------------------------------


 
Reorganization, the applicable Allen Entity to report, any transaction hereunder
for tax purposes consistent with the manner the transaction is effected as
specified in the notice delivered pursuant to Section 3(a), except to the extent
prohibited by any applicable law. In addition, the Company and the applicable
Allen Entities agree to report any transaction hereunder pursuant to Section
5(g) for tax purposes in a manner consistent with the type of transaction such
Allen Entities have elected (or deemed elected) pursuant to Section 5(g), except
to the extent prohibited by any applicable law.


(c) Adjustment of Available Exchange Shares.


(i)           The number of Available Exchange Shares shall be adjusted
proportionately in connection with any subdivision (by any stock split, stock
dividend, reclassification, recapitalization or otherwise) or combination (by
reverse stock split, reclassification, recapitalization or otherwise) of the
outstanding shares of Class A Stock.
 
(ii)           In the event any transaction or event (including, but not limited
to, any merger, consolidation, sale of assets, tender or exchange offer,
reclassification, compulsory share exchange or liquidation) occurs in which the
shares of Class A Stock are converted into or exchanged for stock, other
securities, cash and/or assets (each, a "Fundamental Change"), subject to
Section 5(g), an Exchanging Holder shall be entitled to receive upon any
subsequent exercise of its Exchange Option the kind and amount of stock, other
securities, cash and/or assets that such Exchanging Holder would have received
if such exercise had occurred immediately prior to such Fundamental Change.
 
(iii)           If the Company distributes to holders of its Class A Stock any
assets (including but not limited to cash), securities, any rights or warrants
to purchase securities (including but not limited to Class A Stock) or any other
property in respect of Class A Stock (other than (x) as described in clauses (i)
and (ii) of this Section 5(c) and (y) from distributions received from Holdco
that were distributed to each member of Holdco (including the applicable Allen
Entities) pursuant to and in accordance with Section 8 of the Holdco LLC
Agreement) (any such non-excluded event being referred to herein as an
"Extraordinary Distribution"), then the number of Available Exchange Shares
shall be increased, effective immediately after the earlier of the record date
and the distribution date of such Extraordinary Distribution, by an amount
(rounded to the nearest whole number) equal to the product of (x) the number of
Available Exchange Shares immediately prior to such record date or distribution
date, as applicable, multiplied by (y) the quotient obtained by dividing (A) the
aggregate fair market value (if other than cash, as determined in good faith by
the board of directors of the Company after consultation with an investment
banking firm of nationally recognized standing) of the assets, securities,
rights, warrants, and/or other property distributed in such Extraordinary
Distribution in respect of each share of Class A Stock by (B) the Current Market
Price as of such record date or distribution date, as applicable.
 
If at any time an adjustment is required by this Section 5(c), such adjustment
will be applicable immediately after the record date, the distribution or the
effective date of the event causing such adjustment, whichever occurs first, to
allow the exchange of the aggregate amount of Class A
 
8

--------------------------------------------------------------------------------


 
Stock and/or, as applicable, the aggregate kind and amount of other stock or
securities, cash and/or assets to which the Allen Entities shall be entitled.


(d) Reservation of Shares.  The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Class A Stock, solely for
purpose of issuance upon exercise of the Exchange Option, a number of shares of
Class A Stock equal to the Available Exchange Shares.


(e) Prior Notice by the Company.  The Company will deliver written notice to
each party hereto (other than Holdco) at least thirty days prior to:


(i) the fixing of the record date to determine the holders of shares of common
stock of the Company entitled to receive any dividend or other distribution or
any right, including the right to acquire any additional shares of stock of any
class;
 
(ii) the fixing of the record date to determine the holders of shares of common
stock of the Company entitled to participate in or, if no such record date is
fixed, the consummation date of, any capital reorganization or any
reclassification of or change in the outstanding capital stock of the Company,
or any consolidation or merger, sale, transfer, or disposition of substantially
all of the Company's assets as an entirety, or the liquidation, dissolution, or
winding up of the Company, or any other transaction or event that would cause an
adjustment of the number of Exchange Shares pursuant to Section 5(c) hereof; or
 
(iii) the consummation of any disposition by the Company of all or substantially
all its Holdco Units.
 
Any notice by the Company pursuant to this Section 5(e) shall specify the
applicable record date or consummation date, as applicable, and set forth the
general nature of the action to be taken.
 
(f) Assumption of Company Obligations by Successor.  Subject to Section 5(g),
the Company will not consolidate with any Person, merge into any Person, or
otherwise sell, convey, transfer, or otherwise dispose of all or substantially
all of its capital stock (in one transaction or a series of related
transactions) to any Person, or liquidate or dissolve unless the Person that
consolidates or merges with the Company or acquires all or substantially all of
its capital stock (or, in the case of a triangular merger or consolidation or
other transaction in which a direct or indirect parent of such consolidating
Person has a publicly traded class of equity securities, such direct or indirect
parent) expressly assumes, by an agreement executed and delivered to the Allen
Entities parties hereto, in form reasonably satisfactory to such Allen Entities,
all of the obligations of the Company under this Agreement.


(g) Required Exchange.
 
(i) If, at any time after the later of (x) 120 (one-hundred and twenty) days
after the Effective Date and (y) January 1, 2010, the Company solicits or
receives a bona fide proposal from any Person (a “Company Sale Proposal”) in
connection with a transaction that would result in a Change of Control (as
defined in the Lock-Up Agreement), and such Company Sale
 
9

--------------------------------------------------------------------------------


 
Proposal is approved by a majority of the members of the board of directors of
the Company not affiliated with the Person(s) making such Company Sale Proposal
(any such transaction, a "Company Sale Transaction"), then the Company may elect
to require the applicable Allen Entities to effect an exchange in the form
elected by the Allen Entities as determined below by delivering a written notice
(a “Required Exchange Notice”) of such Company Sale Transaction to Mr. Allen and
each Allen Entity that is a record holder of Holdco Units within ten (10) days
following board approval of such Company Sale Proposal specifying (A) the
material terms of the Company Sale Proposal, (B) the identity of the Person(s)
involved in the Company Sale Proposal, (C) the anticipated closing date thereof,
and (D) if the Company determines, in its reasonable discretion, that a
Non-Recognition Transaction in connection with the Company Sale Transaction
would not be available, the reasons for such unavailability, in which case the
Allen Entities shall be limited to electing to exchange pursuant to this Section
5(g) using a Taxable Exchange of Units or a Taxable Stock-for-Stock Exchange.
Within ten (10) Business Days of receipt of the Required Exchange Notice, the
applicable Allen Entities shall deliver a written notice to the Company
specifying the type of exchange to be effected in the transaction pursuant to
this Section 5(g), and, if the applicable Allen Entities specify a
Non-Recognition Transaction, if available, the nature thereof.  If the
applicable Allen Entities fail to specify the type of transaction within the
required time period, the applicable Allen Entities shall be deemed to have
elected a Taxable Stock-for-Stock Exchange. For the avoidance of doubt, the
Allen Entities shall be permitted to specify the type of election pursuant to
the immediately preceding sentence without regard to Section 2(e) hereof.


(ii) If the Company delivers a Required Exchange Notice and does not rescind
such notice pursuant to clause (iii) of this Section 5(g), the exchange elected
(or deemed elected) by the applicable Allen Entities pursuant to Section 5(g)(i)
shall be deemed to occur, and the applicable Allen Entities shall be deemed to
hold the number of shares of Class A Stock determined under Section 2(d),
automatically and without any further action on the part of any party hereto, in
each case effective immediately prior to consummation of the Company Sale
Transaction, and the applicable Allen Entities shall be entitled to receive in
the Company Sale Transaction the same kind and amount of consideration per
share, and on the same terms and conditions, as the other holders of Class A
Stock or Holdco Units, as applicable.  If the exchange elected (or deemed
elected) by the applicable Allen Entity pursuant to Section 5(g)(i) is deemed to
occur pursuant to this Section 5(g)(ii), then the Company shall deliver prompt
written notice of the occurrence of such exchange to the applicable Allen Entity
as soon as reasonably practicable after such exchange.


(iii) Any such Company Sale Proposal, and the terms of any Company Sale
Transaction, may be amended or modified from time to time, and any such Required
Exchange Notice may be rescinded, by the Company; provided that the Company
shall give prompt written notice of any such amendment, modification or
rescission to each of the parties required to receive the Required Exchange
Notice under clause (i) of this Section 5(g) specifying in reasonable detail the
terms of any amendment or modification, as applicable.


6. Representations of the Company.  The Company represents and warrants to each
party hereto (other than Holdco) as follows:


10

--------------------------------------------------------------------------------


 
(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Delaware.  The Company has all requisite power and
authority to execute and deliver this Agreement and the documents contemplated
hereby, and to perform and comply with all of the terms, covenants, and
conditions to be performed and complied with by the Company hereunder and
thereunder.  The Company is duly qualified to transact business in each
jurisdiction in which the nature of its business makes such qualification
necessary, except where the failure to be so qualified would not impair or
hinder the ability of the Company to perform its obligations under this
Agreement.


(b) The execution, delivery, and performance of this Agreement by the Company
have been duly authorized by all necessary actions on the part of the
Company.  This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid, and binding obligation of the Company, enforceable
against it in accordance with its terms except as the enforceability of this
Agreement may be affected by bankruptcy, insolvency, or similar laws affecting
creditors' rights generally, and by judicial discretion in the enforcement of
equitable remedies.


(c) The execution and delivery by the Company of this Agreement and the
documents contemplated hereby and the performance by the Company of its
obligations under this Agreement and the documents contemplated hereby,
including its issuance of shares of common stock of the Company (with or without
the giving of notice, the lapse of time, or both): (A) do not require the
consent of any third party (including any Governmental Authority); (B) will not
conflict with any provision of the Company's Amended and Restated Certificate of
Incorporation, the Company's Amended and Restated Bylaws, or any other
organizational documents of the Company; (C) will not violate, result in a
breach of, or contravene any Legal Requirement applicable to the Company; and
(D) will not violate, conflict with, result in a material breach of any terms
of, constitute grounds for termination of, constitute a default under, or result
in the acceleration of any performance required by the terms of, any mortgage,
indenture, lease, contract, agreement, or similar instrument to which the
Company is a party or by which the Company or its properties may be bound
legally.


(d) The shares of Class A Stock to be issued under this Agreement, when issued,
sold, and delivered in accordance with the terms of this Agreement, will be duly
and validly issued, fully paid, and nonassessable and will be free of
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws.


7. Miscellaneous.


(a) Complete Agreement; Modifications.  This Agreement (together with the Holdco
LLC Agreement, the Joint Plan and all related documents, instruments and
agreements expressly contemplated by the Joint Plan) constitutes the parties'
entire agreement with respect to the subject matter hereof and supersedes all
other agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof.  This Agreement may not be amended, altered or modified except by a
writing signed by each of the parties hereto.


11

--------------------------------------------------------------------------------


 
(b) Additional Documents.  Each party hereto agrees to execute any and all
further documents and writings and to perform such other actions which may be or
become necessary or expedient to effectuate and carry out this Agreement,
including any Non-Recognition Transaction.


(c) Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be sufficiently given if delivered
in person or transmitted by facsimile, addressed as follows (or at such other
address as either party shall have designated by notice as herein provided to
the other party):


If to Mr. Allen, CII  or any other Allen Entity:
Vulcan Inc.
505 Fifth Avenue South, Suite 900
Seattle, Washington  98104
Attention:  William L. McGrath
Fax:  (206) 342-2347
   
with a copy to (which shall not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
300 S. Grand Avenue, Suite 3400
Los Angeles, California  90071
Attention:  Nicholas P. Saggese
Fax:  (213) 687-5600
   
If to the Company:
Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, Missouri  63131
Attention:  General Counsel
Fax:  (314) 965-8793
   
with a copy to (which shall not constitute notice):
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York  10022
Attention:  Richard M. Cieri and Paul M. Basta
Fax:  (212) 446-4900

 
Any such notice or other communication shall be deemed to have been given and
received on the day on which it is delivered or faxed (or, if such day is not a
Business Day or if the notice or other communication is not telecopied during
business hours, at the place of receipt, on the next following Business Day);
provided, however, that any such notice or other communication shall be deemed
to have been given and received on the day on which it is sent if delivery
thereof is refused or if delivery thereof in the manner described above is not
possible because of the intended recipient's failure to advise the sending party
of a change in the intended recipient's address or facsimile number.
 
(d) No Third Party Beneficiaries.  None of the provisions of this Agreement
shall be for the benefit of, or enforceable by, any Person that is not a party
to this Agreement, other than Mr. Allen, CII and any other Allen Entity.


12

--------------------------------------------------------------------------------


 
(e) Waivers Strictly Construed.  With regard to any power, remedy or right
provided herein or otherwise available to any party hereunder (a) no waiver or
extension of time shall be effective unless expressly contained in a writing
signed by the waiving party; and (b) no alteration, modification or impairment
shall be implied by reason of any previous waiver, extension of time, delay, or
omission in exercise or other indulgence.


(f) Severability.  The validity, legality, or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal, or unenforceable in any
respect.


(g) Successors and Assigns.  Except as provided herein to the contrary, this
Agreement shall be binding upon and shall inure to the benefit of the parties,
their respective successors (including any successor by merger, consolidation,
or otherwise to all or substantially all of a party's business or assets) and
permitted assigns.


(h) Assignments.  Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned by any of the parties hereto without the prior
written consent of the other parties.  Notwithstanding the foregoing, Mr. Allen
and/or CII or any other Allen Entity may, without the consent of the Company or
Holdco, assign its rights and obligations hereunder to any other Allen Entity
that holds, directly or indirectly, Holdco Units from time to time as permitted
by the Holdco LLC Agreement; provided, that as a condition to such assignment,
the assignee executes an acknowledgment in which such assignee agrees to be
bound by the terms and conditions of this Agreement as if an original party
hereto (including obligations with respect to the delivery of representations
and warranties required by this Agreement to be delivered with any notice
delivered pursuant to Section 3(a)).


(i) Governing Law.  This Agreement shall be governed by the laws of the State of
New York, without regard to any choice of law provisions of that state or the
laws of any other jurisdiction.


(j) Headings.  The Section headings in this Agreement are inserted only as a
matter of convenience and in no way define, limit, extend, or interpret the
scope of this Agreement or of any particular Section.


(k) Counterparts.  This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


(l) Costs.  All filing fees, transfer taxes, sales taxes, document stamps or
other similar charges levied by any Governmental Authority in connection with
the exchange of the Holdco Units for shares of Class A Stock pursuant to this
Agreement shall be paid by the Company.  Except as otherwise provided in this
Agreement, each party will bear its own costs in connection with the performance
of its obligations under this Agreement.


(m) Default.  In the event of any legal action between the parties arising out
of or in relation to this Agreement, the prevailing party in such legal action
shall be entitled to recover, in
 
13

--------------------------------------------------------------------------------


 
addition to any other legal remedies, all of its costs and expenses, including
reasonable attorney's fees, from the non-prevailing party, regardless of whether
such legal action is prosecuted to completion.


 
[Remainder of Page Intentionally Left Blank]
 


14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.
 
 


 
CHARTER COMMUNICATIONS, INC.






By:________________________________
Name:
Title:






CHARTER INVESTMENT, INC.






By:________________________________
Name:               William L. McGrath
Title:                 Vice President




CHARTER COMMUNICATIONS HOLDING COMPANY,  LLC






By:________________________________
Name:
        Title:




___________________________________
PAUL G. ALLEN






[Signature Page to Exchange Agreement]





 
 
